Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 25, 2017 by and among Mitel US Holdings, Inc., a Delaware corporation
(the “U.S. Borrower”), Mitel Networks Corporation, a corporation organized under
the laws of Canada (“Parent” or the “Canadian Borrower” and, together with the
U.S. Borrower, the “Borrowers” or “you”, and each individually, a “Borrower”),
the several banks and other financial institutions or entities party hereto
providing the Incremental Term Loan (the “Incremental Lenders”), the Required
Lenders, Citizens Bank, N.A., as administrative agent on behalf of the Lenders
under the Credit Agreement (as hereinafter defined) (in such capacity, the
“Administrative Agent”) and each of BMO Capital Markets Corp., Citizens Bank,
N.A., HSBC Bank Canada and Canadian Imperial Bank of Commerce (as a “Lead
Arranger” and collectively, the “Lead Arrangers”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of March 9, 2017 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);

WHEREAS, the Credit Parties have informed the Administrative Agent that the U.S.
Borrower intends to acquire (the “Project Shelby Acquisition”) ShoreTel, Inc.
(the “Acquired Company”) by way of a tender offer by Shelby Acquisition
Corporation, a wholly owned subsidiary of the U.S. Borrower (“Merger Sub”), for
all of the outstanding shares of common stock of the Acquired Company followed
as soon as practicable thereafter by a merger with and into the Acquired
Company, with the Acquired Company surviving the merger, pursuant to, and
subject to the conditions of, that certain Agreement and Plan of Merger, dated
as of July 26, 2017 (the “Merger Agreement”), by and among the U.S. Borrower,
Merger Sub, the Acquired Company and, solely with respect to the matters set
forth in Sections 1.1(i), 5.8, 5.10, 8.15(a) and 8.17 thereto, the Canadian
Borrower;

WHEREAS, pursuant to Section 5.15 of the Credit Agreement, the Borrower has
notified the Administrative Agent that it is requesting (a) an Incremental Term
Loan in an aggregate principal amount of $300,000,000, the proceeds of which
shall be used to (i) consummate the Project Shelby Acquisition on the terms set
forth in this Amendment and (ii) pay fees and expenses incurred in connection
with the Incremental Term Loan, the Project Shelby Acquisition, this Amendment
and the other transactions contemplated hereby (collectively, the
“Transactions”) and (b) that the Administrative Agent and the Incremental
Lenders amend the Credit Agreement to effect such amendments as may be necessary
or appropriate to effect the Incremental Term Loan;

WHEREAS, the Borrower has requested that the Required Lenders make certain other
amendments to the Credit Agreement; and

WHEREAS, the Incremental Lenders are willing to provide the Incremental Term
Loan and the Required Lenders are willing to make such amendments to the Credit
Agreement, in each case, in accordance with and subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Deleted Definitions. The following definitions are hereby deleted from
Section 1.1 of the Credit Agreement: “Increased Amount Date”, “Incremental Loan
Commitments”, “Incremental Loans”, “Incremental Revolving Credit Commitment”,
and “Incremental Revolving Credit Increase”.

1.2 New Definitions. The following definitions are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

“Acquired Company” means ShoreTel, Inc.

“Collateral Assignment” means that certain Collateral Assignment of Forward
Agreement, Support Agreement and Transfer Agreement dated as of the First
Amendment Effective Date by and among the Administrative Agent, the Canadian
Borrower, the U.S. Borrower, US LLC and FinCo.

“Consolidated Working Capital” means, as of any date of determination, the
excess of (a) current assets (excluding cash and Cash Equivalents) of the Credit
Parties and their Subsidiaries on a Consolidated basis as of such date of
determination less (b) current liabilities (excluding the current portion of
long term Indebtedness) of the Credit Parties and their Subsidiaries on a
Consolidated basis as of such date of determination, all as determined in
accordance with GAAP.

“Excess Cash Flow” means, with respect to any Fiscal Year of the Parent, for the
Credit Parties and their Subsidiaries on a Consolidated basis, an amount equal
to (a) Consolidated EBITDA for such period minus (b) Capital Expenditures for
such period to the extent permitted hereunder and not financed with Indebtedness
minus (c) scheduled Indebtedness payments made during such period, including in
respect of capital leases minus (d) Consolidated Interest Expense (excluding any
Consolidated Interest Expense associated with intercompany Indebtedness) for
such period to the extent actually paid in cash minus (e) amounts paid in cash
in respect of federal, state, local, provincial and foreign income Taxes of the
Credit Parties and their Subsidiaries with respect to such period minus
(f) increases in Consolidated Working Capital plus (g) decreases in Consolidated
Working Capital minus (h) all cash charges to the extent added back to
Consolidated Net Income pursuant to clauses (b)(v), (vi)(I), (vi)(II), (vii),
(viii), and (xii) of the definition of Consolidated EBITDA for purposes of
determining Consolidated EBITDA for such Fiscal Year plus (i) amounts deducted
from Consolidated EBITDA pursuant to clause (c)(iii) of the definition of
Consolidated EBITDA for purposes of determining Consolidated EBITDA for such
Fiscal Year.

“Financial Covenant Event of Default” has the meaning assigned thereto in
Section 10.1(d).

“FinCo” means MNC I Inc., a Delaware corporation.

“FinCo Preferred Equity” means the preferred Equity Interests of FinCo issued by
FinCo on the First Amendment Effective date and held by the Canadian Borrower in
accordance with the terms of the FinCo Transaction Documents.

 

2



--------------------------------------------------------------------------------

“FinCo Transaction Documents” means (a) the Forward Agreement, (b) that certain
Support Agreement, dated as of September 25, 2017, by and among the Canadian
Borrower, the U.S. Borrower, US LLC and FinCo, (c) that certain Transfer
Agreement, dated as of September 25, 2017, by and among the Canadian Borrower
and the U.S. Borrower and (d) any other material agreement, document or
instrument executed in connection with the foregoing, in each case as in effect
on the First Amendment Effective Date.

“First Amendment Effective Date” means September 25, 2017.

“Forward Agreement” means that certain forward agreement, dated as of
September 25, 2017, by and among the Canadian Borrower and US LLC.

“Project Athena” means the cost reduction actions which have been or will be
taken during the Fiscal Year ending December 31, 2017, including workforce
reductions, as described in the Parent’s May 3, 2017 press release, and related
charges, with such cash charges not exceeding $30,000,000 in the aggregate
during the Fiscal Year ending December 31, 2017 for the purposes of clause
(vi)(II) of the definition of Consolidated EBITDA.

“Project Shelby Acquisition” means the purchase of substantially all of the
Equity Interests of the Acquired Company by the U.S. Borrower and the Canadian
Borrower pursuant to the Project Shelby Acquisition Documents.

“Project Shelby Acquisition Documents” means (a) that certain Agreement and Plan
of Merger, dated as of July 26, 2017, by and among the U.S. Borrower, Shelby
Acquisition Corporation, the Acquired Company and, solely with respect to the
matters set forth in Sections 1.1(i), 5.8, 5.10, 8.15(a) and 8.17 thereto, the
Canadian Borrower, and (b) any other material agreement, document or instrument
executed in connection with the foregoing, in each case as in effect on the
First Amendment Effective Date.

“Repricing Transaction has the meaning assigned thereto in Section 4.4(b)(viii).

“Required Initial Lenders” means at any time Lenders, other than Incremental
Lenders, having Total Credit Exposures representing more than fifty percent
(50)% of the Total Credit Exposures of all Lenders other than Incremental
Lenders; provided, however, the Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Initial Lenders at any time.

“US LLC” means MNC II LLC, a Delaware limited liability company.

1.3 Amendment to definition of Applicable Margin. The definition of “Applicable
Margin” contained in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:

 

3



--------------------------------------------------------------------------------

Pricing
Level

  

Consolidated Total Net Leverage Ratio

   Commitment
Fee   LIBOR
Rate Loan   Base
Rate Loan

I

   Less than 1.25 to 1.00    0.25%   1.75%   0.75%

II

   Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00    0.25%  
2.00%   1.00%

III

   Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00    0.30%  
2.25%   1.25%

IV

   Greater than or equal to 2.25 to 1.00, but less than 2.75 to 1.00    0.35%  
2.50%   1.50%

V

   Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00    0.35%  
3.00%   2.00%

VI

   Greater than or equal to 3.25 to 1.00    0.40%   3.25%   2.25%

The Applicable Margin shall be determined and adjusted quarterly on the first
Business Day after the day on which the Parent provides an Officer’s Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter or Fiscal Year of the Borrowers, as applicable (each such date, a
“Calculation Date”); provided that (a) the Applicable Margin shall be based on
“Pricing Level VI” set forth above until the first Calculation Date occurring
after the first full fiscal quarter following the First Amendment Effective Date
and, thereafter the pricing level shall be determined by reference to the
Consolidated Total Net Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrowers preceding the applicable Calculation Date,
and (b) if the Parent fails to provide an Officer’s Compliance Certificate when
due as required by Section 8.2(a) for the most recently ended fiscal quarter or
Fiscal Year of the Borrowers preceding the applicable date on which such
Officer’s Compliance Certificate was required to have been delivered, the
Applicable Margin from the first Business Day following the date on which such
Officer’s Compliance Certificate was required to have been delivered shall be
based on “Pricing Level VI” until the first Business Day following the date on
which such Officer’s Compliance Certificate is delivered, at which time the
pricing level shall be determined by reference to the Consolidated Total Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrowers preceding such Calculation Date. Subject to clause (b) of the
preceding sentence, the applicable pricing level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the pricing
level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then promptly, and in any event within

 

4



--------------------------------------------------------------------------------

three (3) Business Days following the earlier of (x) any Borrower’s receipt of
notice of such inaccuracy from the Administrative Agent or (y) any Borrower’s
actual knowledge of such inaccuracy, (A) the Borrowers shall immediately deliver
to the Administrative Agent a corrected Officer’s Compliance Certificate for
such Applicable Period, (B) the Applicable Margin for such Applicable Period
shall be determined as if the Consolidated Total Net Leverage Ratio in the
corrected Officer’s Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent the accrued additional interest and fees
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.6. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrowers’ obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.

The Applicable Margins set forth above shall not be increased as a result of the
Incremental Term Loan made pursuant to Section 5.15.

1.4 Amendment to definition of Consolidated EBITDA. The definition of
“Consolidated EBITDA” contained in Section 1.1 of the Credit Agreement is hereby
amended as follows:

(a) amending and restating clauses (b)(iv), (b)(vi), (b)(viii) and (b)(xii) in
their entirety to read as follows:

(iv) foreign exchange losses;

(vi) (I)(A) non-recurring cash charges and (B) cash charges related to headcount
reductions (including associated severance), operational improvements or
efficiencies, and similar restructuring and integration initiatives, in an
aggregate amount not to exceed during any period of four consecutive fiscal
quarters, 10% of Consolidated EBITDA for such period (as calculated before
giving effect to any addbacks pursuant to clauses (vi)(I) and (vi)(II) hereof
and clause (xii)(II) below for the applicable period); (II) non-recurring cash
charges related to Project Athena for the next five fiscal quarters following
the First Amendment Effective Date in an aggregate amount not to exceed
$30,000,000 during any four fiscal quarter period; and (III)(A) non-recurring
non-cash charges and (B) non-cash charges related to headcount reductions
(including associated severance), operational improvements or efficiencies, and
similar restructuring and integration initiatives;

(viii) costs and expenses as and when incurred in connection with (x) to the
extent not included in clause (ii) or clause (vii) above, the credit facilities
under this Agreement, (y) any Permitted Acquisition, and (z) any other
acquisition (whether or not consummated); provided that, the amount of costs and
expenses relating to any Permitted Acquisition that may be added back to
Consolidated Net Income pursuant to clause (b)(viii)(y) shall not exceed an
amount equal to 10% of the purchase price for such Permitted Acquisition; and
provided, further, that, the amount of costs and expenses relating to any other
acquisition (whether or not consummated) that may be added back to Consolidated
Net Income pursuant to clause (b)(viii)(z) shall not exceed $10,000,000 for the
applicable period;

(xii) (I) cost savings, synergies and operating expense reductions (in each
case, net of actual amounts realized), in each case, that are reasonably
expected by the Borrowers in good faith as of any date of determination to be
realized within twenty-four (24) months of the action

 

5



--------------------------------------------------------------------------------

giving rise to such cost savings, synergy or operating expense reduction, net of
the amount of actual benefits realized from such actions (irrespective of
whether any such action has been taken as of the date of determination);
provided that, such cost savings, synergies and operating expense reductions
(A) are reasonably identifiable and factually supportable, and (B) do not exceed
during any period of four consecutive fiscal quarters, 15% of Consolidated
EBITDA for such period (as calculated before giving effect to any addbacks
pursuant to clause (vi)(II) above and this clause (xii) for the applicable
period); provided further that, notwithstanding anything herein to the contrary,
the aggregate amount of all addbacks pursuant to clauses (vi)(I) and (xii)(I) of
this definition shall not exceed during any period of four consecutive fiscal
quarters 20% of Consolidated EBITDA for such period (as calculated before giving
effect to any addbacks pursuant to clauses (vi)(I) and (vi)(II) above and this
clause (xii) for the applicable period); and (II) such cost savings, synergies
and operating expense reductions related to the Project Shelby Acquisition for
the next eight fiscal quarters following the First Amendment Effective Date in
an aggregate amount not to exceed $25,000,000, in each case, that are reasonably
expected by the Borrowers in good faith as of any date of determination to be
realized within twenty-four (24) months of the action giving rise to such cost
savings, synergy or operating expense reduction, net of the amount of actual
benefits realized from such actions (irrespective of whether any such action has
been taken as of the date of determination); provided that, such cost savings,
synergies and operating expense reductions are reasonably identifiable and
factually supportable; minus

(b) amending and restating clause (c)(i) in its entirety to read as follows:

(i) foreign exchange gains;

(c) adding a new subclause (iii) to the end of clause (c) of such definition to
read as follows and making the necessary grammatical changes thereto:

(iii) any extraordinary income or gains;

(d) adding a new proviso to the end of such definition to read as follows and
making the necessary grammatical changes thereto:

provided that, for purposes of calculating Consolidated EBITDA of the Borrowers
and their Subsidiaries for any period, (x) the Consolidated EBITDA of any Person
or properties constituting a division or line of business of any business
entity, division or line of business, in each case, acquired by any of the
Borrowers or their Subsidiaries during such period, shall be included on a pro
forma basis for such period (but assuming the consummation of such acquisition
or such designation, as the case may be, occurred on the first day of such
period) and (y) the Consolidated EBITDA of any Person or properties constituting
a division or line of business of any business entity, division or line of
business, in each case, sold, transferred or otherwise disposed of by any of the
Borrowers or their Subsidiaries during such period, shall be excluded for such
period (assuming the consummation of such sale or disposition or such
designation, as the case may be, occurred on the first day of such period).

1.5 Amendment to definition of Corresponding Multiple of LTM EBITDA. The
definition of “Corresponding Multiple of LTM EBITDA” contained in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Corresponding Multiple of LTM EBITDA” means, with respect to any dollar basket,
as of any date of determination, (a) the amount of such dollar basket divided by
$178,000,000 multiplied by (b) Consolidated EBITDA for the Borrowers and their
Subsidiaries for the most recent four fiscal quarter

 

6



--------------------------------------------------------------------------------

period ended prior to such date of determination for which financial statements
have been delivered pursuant to Section 8.1.

1.6 Amendment to definition of Permitted Acquisition. The definition of
“Permitted Acquisition” contained in Section 1.1 of the Credit Agreement is
hereby amended to include the phrase “the Project Shelby Acquisition and”
immediately after “means” in the first line thereof.

1.7 Amendment to definition of Security Documents. The definition of “Security
Documents” contained in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“Security Documents” means the collective reference to each Guaranty, any
Security Agreement, any Deposit Account Control Agreement, any Securities
Account Control Agreement, the Collateral Assignment, any Mortgage, any
Copyright Security Agreement, any Trademark Security Agreement, any Patent
Security Agreement, any Foreign Pledge Agreement and each other agreement or
writing pursuant to which any Credit Party pledges or grants a security interest
in any Property or assets securing the Secured Obligations.

1.8 Amendment to definition of Term Loan Maturity Date. The definition of “Term
Loan Maturity Date” contained in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Term Loan Maturity Date” means the first to occur of (a) as applicable, in the
case of the Initial Term Loan, March 9, 2022 or in the case of the Incremental
Term Loan, September 25, 2023, and (b) the date of acceleration of the Term
Loans pursuant to Section 10.2(a).

1.9 Amendment to Section 4.4(b). Section 4.4(b) of the Credit Agreement is
hereby amended as follows:

(a) amending and restating clause (v) in its entirety to read as follows:

(v) Excess Cash Flow. Within one hundred (100) days after the end of each Fiscal
Year (commencing with the Fiscal Year ending December 31, 2018), if the
Consolidated Total Net Leverage Ratio as of the end of such Fiscal Year is
(A) greater than 2.50 to 1.00, the Borrowers shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in clause (vii) below in an amount equal to fifty percent
(50%) of the Excess Cash Flow, (B) less than or equal to 2.50 to 1.00 but
greater than 2.00 to 1.00, the Borrowers shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in clause (vi) below in an amount equal to twenty-five percent
(25%) of the Excess Cash Flow and (C) less than or equal to 2.00 to 1.00, then
no annual Excess Cash Flow prepayment shall be required; provided in each case
above that voluntary prepayments of the Term Loans and of the Revolving Loans in
the event that Revolving Loan Commitments are permanently reduced by an
equivalent amount, that are made in any Fiscal Year shall be credited against
the required Excess Cash Flow payment for such Fiscal Year on a
dollar-for-dollar basis.

(b) amending and restating clause (vii) in its entirety to read as follows:

(vii) Notice; Manner of Excess Cash Flow Payment. Upon the occurrence of any
event triggering the prepayment requirement under clause (v) above, the Parent
shall promptly deliver a Notice of Prepayment to the Administrative Agent and
upon receipt of such notice, the

 

7



--------------------------------------------------------------------------------

Administrative Agent shall promptly so notify the Lenders. Each prepayment of
the Loans under this Section shall be applied as follows: first, ratably between
the Initial Term Loans and any Incremental Term Loans to reduce on a pro rata
basis the remaining scheduled principal installments (including the bullet
payment due on the Term Loan Maturity Date) of the Initial Term Loans and any
Incremental Term Loans in respect of the scheduled amortization thereof, second,
to the extent of any excess, to repay the Revolving Credit Loans pursuant to
Section 2.4(d) with a corresponding reduction in the Revolving Credit Commitment
and third, to the extent of any excess, to Cash Collateralize the outstanding
L/C Obligations pursuant to Section 3.11 with a corresponding reduction in the
Revolving Credit Commitment.

(c) adding a new clause (viii) to the end of such Section to read as follows and
making the necessary grammatical changes thereto:

(viii) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.11.

(d) adding a new clause (ix) to the end of such Section to read as follows and
making the necessary grammatical changes thereto:

(ix) Call Premium. In the event that, on or prior to the date that is six
(6) months after the First Amendment Effective Date, the Borrowers (i) make any
prepayment of the Incremental Term Loan in connection with any Repricing
Transaction (as defined below) or (ii) effect any amendment of this Agreement
resulting in another Repricing Transaction, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each applicable Incremental
Lender, a fee in an amount equal to, (x) in the case of clause (i), a prepayment
premium of 1.00% of the aggregate principal amount of the Incremental Term Loan
being prepaid and (y) in the case of clause (ii), a payment equal to 1.00% of
the aggregate principal amount of the applicable Incremental Term Loan
outstanding immediately prior to such amendment but only to the extent that such
amount of the Incremental Term Loan is affected by such Repricing Transaction.
Such fees shall be due and payable within three (3) Business Days of the date of
the effectiveness of such Repricing Transaction. Notwithstanding the foregoing,
no prepayment premiums shall be due in the case of a refinancing of the
Incremental Term Loan in connection with a transformative acquisition or in
connection with a “change of control” transaction or an initial public offering
of the equity interests of a Borrower. For the purpose of this clause (viii),
“Repricing Transaction” means (a) any prepayment or repayment of the Incremental
Term Loan with the proceeds of, or any conversion of the Incremental Term Loan
into, any new or replacement tranche of term loans or Indebtedness with a
primary purpose of bearing interest with an “effective yield” (taking into
account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and original issue discount, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) which is less than the “effective yield” applicable to the
Incremental Term Loan and (b) any amendment to the pricing terms of the
Incremental Term Loan which as a primary purpose of such amendment reduces the
“effective yield” applicable to the Incremental Term Loan.

1.10 Amendment to Section 5.15. Section 5.15 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

8



--------------------------------------------------------------------------------

Section 5.15 Incremental Term Loan.

(a) Prior to the First Amendment Effective Date, the Parent (on behalf of the
Borrowers) may by written notice to the Administrative Agent elect to request
the establishment of an incremental term loan commitment (an “Incremental Term
Loan Commitment”) to make an additional term loan (the “Incremental Term Loan”);
provided that the principal amount for such Incremental Term Loan Commitment
shall not exceed $300,000,000. Such notice shall specify the First Amendment
Effective Date as the date on which the Borrowers propose that the Incremental
Term Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrowers may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Term Loan Commitment (any
such Person, an “Incremental Lender”). Any proposed Incremental Lender offered
or approached to provide all or a portion of the Incremental Term Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Term Loan Commitment. The Incremental Term Loan Commitment shall
become effective as of the First Amendment Effective Date;

(A) the terms of the Incremental Term Loan are set forth below and in the
relevant Lender Joinder Agreement:

(x) the Borrowers shall repay the aggregate outstanding principal amount of the
Incremental Term Loan in consecutive quarterly installments on the last Business
Day of each of March, June, September and December commencing December 31, 2017
equal to 0.25% of the original principal amount of the Incremental Term Loan
and, if not sooner paid, the Incremental Term Loan shall be paid in full,
together with accrued interest thereon, on September 25, 2023; and

(y) the Incremental Term Loan shall bear interest, at the election of the
Borrowers, (i) in the case of LIBOR Rate Loans, at the LIBOR Rate plus 3.75% and
(ii) in the case of Base Rate Loans, at the Base Rate plus 2.75%; provided that
in no event shall the LIBOR Rate be less than 1.00% with respect to the
Incremental Term Loan;

(B) any Incremental Lender making the Incremental Term Loan shall be entitled to
the same voting rights as the existing Term Loan Lenders under the Term Loan
Facility (except as otherwise specified in Section 12.2) and the Incremental
Term Loan shall receive proceeds of prepayments on the same basis as the Initial
Term Loan (such prepayments to be shared pro rata on the basis of the original
aggregate funded amount thereof among the Initial Term Loan and the Incremental
Term Loan); and

(C) the Incremental Term Loan Commitment shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrowers, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.15).

 

9



--------------------------------------------------------------------------------

(b)(i) The Incremental Term Loan shall be deemed to be a Term Loan; provided
that the Incremental Term Loan shall be designated as a separate tranche of Term
Loans for all purposes of this Agreement.

(ii) The Incremental Lenders shall be included in any determination of the
Required Lenders, except with respect to any amendments to Section 9.15 as
described in Section 12.2, and, unless otherwise agreed, the Incremental Lenders
will not otherwise constitute a separate voting class for any purposes under
this Agreement.

(c) On the First Amendment Effective Date, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Term Loan Commitment
shall make, or be obligated to make, the Incremental Term Loan to the Borrowers
in an amount equal to its Incremental Term Loan Commitment and shall become a
Term Loan Lender hereunder with respect to such Incremental Term Loan Commitment
and the Incremental Term Loan made pursuant thereto.

(d) For the avoidance of doubt, (1) the Incremental Term Loan shall be available
to the Borrowers on the terms and conditions set forth herein and
(2) immediately after the First Amendment Effective Date, there shall be zero
availability for additional loans pursuant to this Section 5.15.

1.11 Amendment to Section 7.12. Section 7.12 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

SECTION 7.12 Use of Proceeds. The proceeds of the Extensions of Credit (other
than the Incremental Term Loan) shall be used by the Borrowers solely (a) to
refinance all existing Indebtedness of the Borrowers and their Subsidiaries
(including Indebtedness under the Existing Credit Agreement but excluding
Indebtedness permitted pursuant to Section 9.1), (b) to finance Capital
Expenditures, Restricted Payments permitted hereunder, Investments permitted
hereunder and Permitted Acquisitions, (c) to pay fees, commissions and expenses
in connection with the Transactions, and (d) for working capital and general
corporate purposes of the Borrowers and their Subsidiaries. The proceeds of the
Incremental Term Loan shall be used by the Borrowers solely to (a) finance the
Project Shelby Acquisition in an aggregate principal amount of up to
$300,000,000 and (b) pay fees, commissions and expenses on the First Amendment
Effective Date in connection with the Project Shelby Acquisition and related
transactions.

1.12 Amendment to Section 8.1(a). Section 8.1(a) of the Credit Agreement is
hereby amended by amending and restating the parenthetical in the first sentence
to read as follows:

(commencing with the Fiscal Year ended December 31, 2017)

1.13 Amendment to Section 8.15. Section 8.15 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

SECTION 8.15 Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (other than the Incremental Term Loan) (i) to refinance all
existing Indebtedness of the Borrowers and their Subsidiaries (including
Indebtedness under the Existing Credit Agreement but excluding Indebtedness
permitted pursuant to Section 9.1), (ii) to finance Capital Expenditures,
Restricted Payments permitted hereunder, Investments permitted hereunder and
Permitted Acquisitions, (iii) to pay fees, commissions and expenses in
connection with the

 

10



--------------------------------------------------------------------------------

Transactions, and (iv) for working capital and general corporate purposes of the
Borrowers and their Subsidiaries. The Borrowers shall use the proceeds of the
Incremental Term Loan to (i) finance the Project Shelby Acquisition in an
aggregate principal amount of up to $300,000,000 and (ii) pay fees, commissions
and expenses on the First Amendment Effective Date in connection with the
Project Shelby Acquisition and related transactions.

1.14 Amendment to Section 9.2. Section 9.2 of the Credit Agreement is hereby
amended by adding a new clause (t) to the end of such Section to read as follows
and making the necessary grammatical changes thereto:

(t) So long as the FinCo Transaction Documents remain in effect, Liens created
in favor of a Credit Party pursuant to the FinCo Transaction Documents on or
before the effective date of the Forward Closing as contemplated in the FinCo
Transaction Documents.

1.15 Amendment to Section 9.2. Section 9.2 of the Credit Agreement is hereby
amended by adding a new sentence to the end of such Section to read as follows:

Notwithstanding anything herein to the contrary, but subject to Section 9.2(t),
no Credit Party shall be permitted to create, incur, assume or suffer to exist
any Lien on, or with respect to, the FinCo Preferred Equity.

1.16 Amendment to Section 9.4. Section 9.4 of the Credit Agreement is hereby
amended as follows:

(a) amending clause (h) to replace “as of the Closing Date” with “as of the
First Amendment Effective Date”.

(b) by adding a new clause (i) to the end of such Section to read as follows and
making the necessary grammatical changes thereto:

(i) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any Person in
accordance with, and subject to the terms of, Section 9.5(f), including the
mandatory prepayments related thereto.

1.17 Amendment to Section 9.6(e). Section 9.6(e) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(e) any Credit Party may make other Restricted Payments (i) if after giving
effect to such Restricted Payment on a pro forma basis the Consolidated Total
Net Leverage Ratio is greater than or equal to 3.25 to 1.00, in an aggregate
amount not to exceed $10,000,000 so long as no Default or Event of Default has
occurred or is continuing or would result therefrom, (ii) if after giving effect
to such Restricted Payment on a pro forma basis the Consolidated Total Net
Leverage Ratio is less than 3.25 to 1.00 but greater than 2.50 to 1.00, in an
aggregate amount not to exceed in any Fiscal Year the sum of $35,000,000 plus
unused capacity pursuant to this clause (e)(ii) from the prior Fiscal Year so
long as (A) no Default or Event of Default has occurred or is continuing or
would result therefrom, (B) with respect to usage of the basket set forth in
this clause (e)(ii), the basket for such Fiscal Year shall be used first, with
the carryover from the prior Fiscal Year to be used after such initial basket is
exhausted and (C) the aggregate amount of payments pursuant to this clause
(e)(ii) shall not exceed $50,000,000 in any Fiscal Year or (iii) if after giving
effect to such Restricted Payment on a pro forma basis the Consolidated Total
Net

 

11



--------------------------------------------------------------------------------

Leverage Ratio is less than or equal to 2.50 to 1.00, in an unlimited amount so
long as no Default or Event of Default has occurred or is continuing or would
result therefrom.

1.18 [Reserved.]

1.19 Amendment to Section 9.10(a). Section 9.10(a) of the Credit Agreement is
hereby amended by adding a new clause (vii) to the end of such Section to read
as follows and making the necessary grammatical changes thereto:

(vii) pursuant to the FinCo Transaction Documents.

1.20 Amendment to Section 9.15(a). Section 9.15(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(a) Consolidated Total Net Leverage Ratio. As of the last day of any fiscal
quarter ending during the periods specified below, permit the Consolidated Total
Net Leverage Ratio to be greater than the corresponding ratio set forth below:

 

Period

  

Maximum Ratio

Closing Date through June 30, 2017

   3.50 to 1.00

July 1, 2017 through June 30, 2018

   4.25 to 1.00

July 1, 2018 through September 30, 2018

   3.75 to 1.00

October 1, 2018 through December 31, 2018

   3.50 to 1.00

January 1, 2019 and thereafter

   3.25 to 1.00

1.21 Amendment to Section 10.1(d). Section 10.1(d) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(d) Default in Performance of Certain Covenants. Any Credit Party shall default
in the performance or observance of any covenant or agreement contained in
Section 8.1, 8.2(a), 8.2(d), 8.3, 8.4 (solely with respect to the existence of
each Credit Party), 8.15 or 8.16 or Article IX; provided, that failure by the
Borrowers to comply with the provisions of Section 9.15 (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to the
Incremental Term Loan unless and until the Required Initial Lenders shall have
terminated their Commitments and declared all amounts outstanding under the
Credit Facility (other than with respect to the Incremental Term Loan) to be due
and payable.

1.22 Amendment to Section 10.2. Section 10.2 of the Credit Agreement is hereby
amended by replacing the first sentence prior to the start of clause (a) as
follows:

SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or

 

12



--------------------------------------------------------------------------------

upon the request of the Required Lenders, the Administrative Agent shall (or, if
a Financial Covenant Event of Default occurs and is continuing, upon the request
of, or with the consent of, the Required Initial Lenders only, and in such case,
without limiting Section 10.1(d), only with respect to the Initial Term Loan,
the Revolving Credit Facility, the Swingline Facility and the L/C Facility), by
notice to the Parent:

1.23 Amendment to Section 12.2. Section 12.2 of the Credit Agreement is hereby
amended as follows:

(a) amending and restating the first paragraph of such Section in its entirety
to read as follows:

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Required Initial Lenders with respect to items referenced in
paragraph (k) below) (or by the Administrative Agent with the consent of the
Required Lenders (or with the consent of the Required Initial Lenders with
respect to items referenced in paragraph (k) below)) and delivered to the
Administrative Agent and, in the case of an amendment, signed by the Borrowers;
provided, that no amendment, waiver or consent shall:

(b) amending and restating clause (f) of such Section in its entirety to read as
follows:

(f) change Sections 4.4(b)(vi) or 4.4(b)(vii) in a manner that would alter the
order of application of amounts prepaid pursuant thereto without the written
consent of each Lender directly and adversely affected thereby;

(c) adding a new clause (k) to the end of such Section to read as follows and
making the necessary grammatical changes thereto:

(k) (i) amend or otherwise modify Section 9.15 (or for the purposes of
determining compliance with Section 9.15, any defined terms used therein), or
(ii) waive or consent to any Default or Event of Default resulting from a breach
of Section 9.15 or (iii) alter the rights or remedies of the Required Initial
Lenders arising pursuant to Article X as a result of a breach of Section 9.15,
in each case, without the written consent of the Required Initial Lenders;
provided, however, that the amendments, modifications, waivers and consents
described in this clause (k) shall not require the consent of any Lenders other
than the Required Initial Lenders.

(d) amending and restating the last paragraph of such Section in its entirety to
read as follows:

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.15 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Incremental Term
Loan Commitments or outstanding Incremental Term Loans, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the

 

13



--------------------------------------------------------------------------------

amount of any Lender’s Commitment or any increase in any Lender’s Commitment
Percentage, in each case, without the written consent of such affected Lender.

1.24 Amendment to Section 12.23. Section 12.23 of the Credit Agreement is hereby
amended to delete the phrase “Incremental Loans or any other” immediately after
the phrase “including the provisions of” in the first parenthetical thereof.

1.25 Amendment to Schedule 9.4. The Credit Agreement is hereby amended by
replacing Schedule 9.4 in its entirety with Schedule 9.4 attached to this
Amendment.

ARTICLE II

INTEREST PERIODS

In connection with this Amendment, the Interest Periods applicable to the
Incremental Term Loan shall be reset as necessary to cause the Interest Periods
applicable to the Initial Term Loan to be identical to the Interest Periods
applicable to the Incremental Term Loan funded on the Amendment Closing Date.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

3.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Closing Date”) upon satisfaction (or
waiver) of the following conditions (in each case, in form and substance
reasonably acceptable to the Lead Arrangers):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, the Administrative
Agent, the Required Lenders and the Incremental Lenders.

(b) Acquisition Documents. The Project Shelby Acquisition shall be consummated
substantially concurrently with the making of the Incremental Term Loan on the
Amendment Closing Date pursuant to and in accordance with the terms of the
Merger Agreement, the FinCo Transaction Documents or similar agreed changes. The
Administrative Agent shall have received a certificate of a Responsible Officer
of each Borrower certifying as true and complete (i) a copy of the Merger
Agreement, together with all exhibits and schedules thereto and (ii) the FinCo
Transaction Documents, together with all exhibits and schedules thereto.

(c) Collateral Assignment. The Administrative Agent shall have received a copy
of the Collateral Assignment duly executed by the Administrative Agent and each
other party thereto.

(d) U.S. Security Agreement. The Administrative Agent shall have received an
amendment to the U.S. Pledge and Security Agreement duly executed by the
Administrative Agent, the Required Lenders, the Canadian Borrower, the U.S.
Borrower and each Subsidiary Guarantor in form and substance reasonably
satisfactory to the Administrative Agent.

(e) Canadian Security Agreement. The Administrative Agent shall have received an
amendment to the Canadian Pledge and Security Agreement duly executed by the
Administrative Agent, the Required Lenders, the Parent and each Canadian
Subsidiary Guarantor in form and substance reasonably satisfactory to the
Administrative Agent.

 

14



--------------------------------------------------------------------------------

(f) No Default. No Event of Default under Section 10.1(a), (b), (i) or (j) of
the Credit Agreement shall exist on the Amendment Closing Date.

(g) No Material Adverse Effect. Since March 31, 2017, there has not been any
Company Material Adverse Effect (as defined in the Merger Agreement).

(h) Financial Statements. The Lead Arrangers shall have received (i) the audited
Consolidated balance sheets of the Acquired Company and its Subsidiaries as of
June 30, 2017, June 30, 2016 and June 30, 2015 and the related audited
statements of income and cash flows for the fiscal year of the Acquired Company
then ended, (ii) unaudited Consolidated balance sheet of the Acquired Company
and its Subsidiaries as of the interim period most recently ended at least 45
days prior to the Amendment Closing Date and related unaudited interim
statements of income, and (iii) pro forma Consolidated balance sheet of the
Borrowers and their Subsidiaries for the four-quarter period ended as of the
interim period most recently ended at least 45 days prior to the Amendment
Closing Date (or 60 days for the period ending December 31, 2017) and related
unaudited interim statements of income, in each case, giving pro forma effect to
the Transactions.

(i) Certificate of Secretary of each Credit Party. The Administrative Agent
shall have received, in form and substance reasonably satisfactory to the
Administrative Agent, a certificate of a Responsible Officer of each Credit
Party (other than the German Obligors (as defined below) and the Spanish Obligor
(as defined below)) certifying as to the incumbency and genuineness of the
signature of each officer of such Credit Party executing this Amendment and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Credit Party and all amendments thereto, certified as of a
reasonably recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party as
in effect on the Amendment Closing Date, (C) resolutions duly adopted by the
board of directors (or other governing body) of such Credit Party authorizing
and approving the Transactions and the execution, delivery and performance of
this Amendment to which it is a party, and (D) certificates as of a reasonably
recent date of the good standing (or equivalent) of each Credit Party (other
than the German Obligors and the Spanish Obligor) under the laws of its
jurisdiction of incorporation, organization, formation or registration (or
equivalent), as applicable.

(j) Officer’s Certificate. The Administrative Agent shall have received from the
Parent, in form and substance reasonably satisfactory to the Administrative
Agent, a certificate from a Responsible Officer of the Parent to the effect that
(A) after giving effect to the Transactions, no Event of Default under
Section 10.1(a), (b), (i) or (j) of the Credit Agreement exists on the Amendment
Closing Date and (B) since March 31, 2017, there has not been any Company
Material Adverse Effect.

(k) Solvency Certificate. The Administrative Agent shall have received a
certificate, in form and substance consistent with the certificate delivered on
the Closing Date, and certified as accurate by the chief financial officer,
treasurer or controller of the Parent, that after giving effect to the
Transactions, the Credit Parties and Subsidiaries thereof on a Consolidated
basis are Solvent.

(l) PATRIOT Act, etc. At least two (2) Business Days prior to the Amendment
Closing Date, the Administrative Agent shall have received the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the

 

15



--------------------------------------------------------------------------------

PATRIOT Act, applicable “know your customer”, anti-money laundering rules and
regulations and Canadian Anti-Money Laundering & Anti-Terrorism Legislation, to
the extent such information has been requested not less than eight (8) Business
Days prior to the Amendment Closing Date, in each case in a manner consistent
with the documentation and information provided on or before the Closing Date in
connection with the closing of the Credit Agreement.

(m) Fees and Expenses. The Administrative Agent shall have confirmation that all
fees, expenses and all other amounts due and required to be paid to the
Administrative Agent or any Lender on or prior to the Amendment Closing Date
have been paid, including the reasonable and documented fees and expenses of
counsel for the Administrative Agent.

(n) Legal Opinion. The Administrative Agent shall have received customary
opinions of counsel to the Credit Parties, dated the Amendment Closing Date,
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, in form and substance consistent with those opinions that were
delivered on the Closing Date or otherwise reasonably satisfactory to the
Administrative Agent.

(o) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrowers in accordance with Section 2.3(a), or
Section 4.2.

(p) Perfection. The Administrative Agent shall have received, with respect to
each Lien in Collateral that may be perfected by either (A) the filing of a
Uniform Commercial Code financing statement or (B) by possession of certificates
(together with transfer powers therefor) representing Equity Interests, all
documents and instruments required for perfection of each such Lien in the
Collateral.

ARTICLE IV

MISCELLANEOUS

4.1 Amended Terms. On and after the Amendment Closing Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

4.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

16



--------------------------------------------------------------------------------

(d) The representations and warranties set forth in Article VII of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Secured Obligations are not reduced or modified by this Amendment and
are not subject to any offsets, defenses or counterclaims.

4.3 Reaffirmation of Secured Obligations. Each Credit Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Secured Obligations.

4.4 Security Documents. Each Credit Party hereby acknowledges that the Security
Documents continue to create a valid security interest in, and Lien upon, the
Collateral, in favor of the Administrative Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Security Documents and prior to all Liens other than Permitted
Liens.

4.5 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

4.6 Expenses. The Borrower agrees to pay all reasonable and documented fees and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the fees
and expenses of the Administrative Agent’s legal counsel.

4.7 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

4.8 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

4.9 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

4.10 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

4.11 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE

 

17



--------------------------------------------------------------------------------

STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

4.12 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

4.13 Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial. The jurisdiction, waiver of venue, service of process and waiver of
jury trial provisions set forth in Section 12.5 and 12.6 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis.

4.14 No Novation. The execution and delivery of this Amendment shall not
constitute a novation of any Indebtedness or other Secured Obligations owing to
the Lenders or the Administrative Agent under the Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Amendment.

4.15 Post-Closing Covenants.

(a) Within 60 days of the Amendment Closing Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received fully executed Control Agreements with
respect to the following Deposit Accounts, Securities Accounts and Commodities
Accounts of the Credit Parties (other than any such Deposit Account, Securities
Account or Commodities Account that is closed during such 60-day period or is
otherwise not required to be subject to a Control Agreement pursuant to the
terms of the Loan Documents), in each case, executed and delivered by each
applicable Credit Party owning or holding such Deposit Accounts, Securities
Accounts and/or Commodities Accounts (in each case to the extent required to be
delivered under the U.S. Security and Pledge Agreement) and in form and
substance reasonably satisfactory to the Administrative Agent:

 

OWNER

  

BANK

  

ACCOUNT

ShoreTel, Inc.

   Wells Fargo Bank    4121749972

ShoreTel, Inc.

   Silicon Valley Bank    3300812588

ShoreTel, Inc.

   RBS    16001523172170

ShoreTel, Inc.

   Westpac    32024731015

ShoreTel, Inc.

   Westpac    32024731031

ShoreTel, Inc.

   RBS    16001523187496

ShoreTel, Inc.

   RBS    16001523214345

ShoreTel, Inc.

   Silicon Valley Bank    19-SV401-SHORETEL INC (2504)

ShoreTel, Inc.

   JPMorgan Chase Bank, N.A.    520-16318YY4

ShoreTel, Inc.

   JPMorgan Chase Bank, N.A.    790879677

ShoreTel, Inc.

   JPMorgan Chase Bank, N.A.    790879675

ShoreTel, Inc.

   JPMorgan Chase Bank, N.A.    41388359

ShoreTel, Inc.

   JPMorgan Chase Bank, N.A.    16051486

ShoreTel, Inc.

   JPMorgan Chase Bank, N.A.    8830008052

 

18



--------------------------------------------------------------------------------

(b) Within 60 days of the Amendment Closing Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received with respect to Mitel Deutschland GmbH
and DeTeWe Communications GmbH (each, a “German Obligor”), in each case, in form
and substance reasonably satisfactory to the Administrative Agent:

 

  (i) an electronic printout of the commercial register extract
(Handelsregisterauszug) (not more than 15 days old), a copy of the articles of
association (Satzung) or partnership agreement (Gesellschaftsvertrag) and, if
applicable, a copy of any by-laws (Geschäftsordnungen) and a copy of the list of
shareholders (Gesellschafterliste) (if applicable);

 

  (ii) a resolution signed by all the holders of the issued shares of such
German Obligor and, if applicable, a resolution of the supervisory board
(Aufsichtsrat) and/or advisory board (Beirat) of such German Obligor, approving
the terms of, and the transactions contemplated by the Amendment and the other
Loan Documents and authorizing a specified person or persons to execute the Loan
Documents to which it is a party on its behalf;

 

  (iii) the incumbency and signatures of each person authorized by the
resolution referred to in paragraph (ii) above, authorized with respect to each
Loan Document to be executed by such German Obligor, if any; and

 

  (iv) a certificate, duly executed by a managing director of such German
Obligor certifying that each copy document relating to it specified under (i) to
(iii) above is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the Closing Date.

(c) Within 60 days of the Amendment Closing Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received with respect to Mitel Spain, S.L.U.
(the “Spanish Obligor”), in each case, in form and substance reasonably
satisfactory to the Administrative Agent, a certificate, duly executed and
delivered by a duly authorized representative of the Spanish Obligor, according
to the resolutions in (i) below, as to:

 

  (i) the execution of a Spanish Public Document notarizing the certificate
containing the resolutions of the Spanish Obligor’s Board of Directors and the
shareholders then in full force and effect authorizing, to the extent relevant,
the execution, delivery and performance of each Loan Document to be executed by
the Spanish Obligor and the transactions contemplated thereby (certified copies
of which resolutions shall be annexed to such certificate);

 

  (ii) the incumbency and signatures of those officers, directors, managing
member or general partner, as applicable, authorized with respect to each Loan
Document to be executed by the Spanish Obligor; and

 

  (iii)

the full force and validity of each Organic Document of the Spanish Obligor
(certified copies of the literal certificate (certificación literal) from the
Commercial Registry (Registro Mercantil), dated a date reasonably close to the
date of the supplement to the Subsidiary Guaranty duly executed and delivered

 

19



--------------------------------------------------------------------------------

  by the Spanish Obligor relating to it containing the up-to-date by-laws
(estatutos), the composition of the management body and the confirmation that
there is no entry regarding the insolvency, dissolution or liquidation of the
Spanish Obligor shall be annexed to such certificate).

(d) Within 60 days of the Amendment Closing Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received a Guarantor Acknowledgment duly
executed by each of the German Obligors and the Spanish Obligor and in form and
substance reasonably satisfactory the Administrative Agent.

(e) The failure to satisfy the conditions set forth in clauses (a) through
(d) above shall constitute an Event of Default pursuant to Section 10.1(e) of
the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

MITEL NETWORKS CORPORATION / MITEL US HOLDINGS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:     MITEL NETWORKS CORPORATION     By:   /s/ Greg Hiscock     Name:  
Greg Hiscock     Title:   General Counsel & Corporate Secretary     MITEL US
HOLDINGS, INC.     By:   /s/ Greg Hiscock     Name:   Greg Hiscock     Title:  
General Counsel & Corporate Secretary



--------------------------------------------------------------------------------

MITEL NETWORKS CORPORATION / MITEL US HOLDINGS, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:     CITIZENS BANK, N.A., as an Incremental Lender, as a
Lender (other than an Incremental Lender), as Administrative Agent     By:   /s/
Andrew J. Meara     Name:   Andrew J. Meara     Title:   SVP



--------------------------------------------------------------------------------

INCREMENTAL LENDERS:     HSBC BANK CANADA, as an Incremental Lender and as a
Lender (other than an Incremental Lender)     By:   /s/ Casey Coates     Name:  
Casey Coates     Title:   Managing Director, Global Banking     By:   /s/ Shu
Wai Chu     Name:   Shu Wai Chu     Title:   Vice President, Global Banking



--------------------------------------------------------------------------------

INCREMENTAL LENDERS:     CANADA IMPERIAL BANK OF COMMERCE, as an Incremental
Lender and as a Lender (other than an Incremental Lender)     By:   /s/ Kevin
Charko     Name:   Kevin Charko     Title:   Executive Director     By:   /s/
Brad Kay     Name:   Brad Kay     Title:   Authorized Signatory



--------------------------------------------------------------------------------

INCREMENTAL LENDERS:     BANK OF MONREAL, CHICAGO BRANCH, as an Incremental
Lender and as a Lender (other than an Incremental Lender)     By:   /s/ Brian L.
Banke     Name:   Brian L. Banke     Title:   Managing Director



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as a
Lender (other than an Incremental Lender)     By:   /s/ Julie Griffin     Name:
  Julie Griffin     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:     EXPORT DEVELOPMENT CANADA, as a Lender (other than an Incremental
Lender)     By:   /s/ Sarah Lanthier     Name:   Sarah Lanthier     Title:  
Financing Manager     By:   /s/ Jeff Patterson     Name:   Jeff Patterson    
Title:   Manager



--------------------------------------------------------------------------------

INCREMENTAL LENDERS:     KEYBANK NATIONAL ASSOCIATION, as an Incremental Lender
and as a Lender (other than an Incremental Lender)     By:   /s/ David A. Wild  
  Name:   David A. Wild     Title:   Senior Vice President



--------------------------------------------------------------------------------

INCREMENTAL LENDERS:     FIFTH THIRD BANK, as an Incremental Lender and as a
Lender (other than an Incremental Lender)     By:   /s/ David Musicant     Name:
  David Musicant     Title:   Managing Director



--------------------------------------------------------------------------------

LENDERS:     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CANADA BRANCH, as a Lender
(other than an Incremental Lender)     By:   /s/ Jack Shuai       Name: Jack
Shuai       Title:   Director